UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7056



HERBERT MCDOWELL,

                                              Plaintiff - Appellant,

          versus


GERALDINE P. MIRO, Warden; MCKITHER BODISON,
Associate Warden; KEN LONG, Institution Griev-
ance Coordinator,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-98-3064-3-22BC)


Submitted:   September 30, 1999            Decided:   October 8, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert McDowell, Appellant Pro Se. Marvin Coleman Jones, BOGOSLOW
& JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert McDowell appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See McDowell v. Miro, No. CA-98-3064-3-22BC

(D.S.C. July 14, 1999). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2